ORDER
The Disciplinary Review Board having filed a report with the Supreme Court on April 12, 1995, recommending that DOUGLAS R. SMITH of FAIR LAWN, who was admitted to the bar of this State in 1974, and who was thereafter suspended from the practice *213of law for a period of one year effective April 11, 1994, and who remains suspended at this time, be suspended from the practice of law for a period of six months for violation of RPC 1.3 (lack of diligence) and RPC 8.1 (failure to cooperate with the ethics authorities);
And the Disciplinary Review Board further recommending that said suspension be consecutive to the one-year suspension that was ordered by the Court on March 14,1994, and that respondent successfully complete eight hours of the Professional Responsibility course offered by the Institute for Continuing Legal Education prior to reinstatement;
And good cause appearing;
It is ORDERED that respondent is suspended from the practice of law for a period of six months, effective April 10,1995, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said DOUGLAS R. SMITH as an attorney at law of the State of New Jersey; and it is further
ORDERED that DOUGLAS R. SMITH be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent provide proof of successful completion of eight hours of the Professional Responsibility course offered by the Institute for Continuing Legal Education prior to reinstatement; and it is further
ORDERED that respondent continue to comply with Rule 1:20— 20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that DOUGLAS R. SMITH reimburse the Disciplinary Oversight Committee for appropriate administrative costs.